TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00488-CR


Demetriat Rochaan Pleasant, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 57471, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Demetriat Rochaan Pleasant pleaded guilty to aggravated sexual assault
of a child.  See Tex. Pen. Code Ann. § 22.021 (West Supp. 2005).  The court adjudged him guilty
and assessed punishment at thirty years' imprisonment.  In his only point of error, appellant contends
that the evidence is legally insufficient to support the conviction.  We overrule this contention and
affirm the conviction.
In Texas, a defendant cannot be convicted of a felony solely on his plea of guilty. 
Instead, the State must introduce sufficient evidence to show the defendant's guilt.  Tex. Code Crim.
Proc. Ann. art. 1.15 (West 2005).  In this case, the State's evidence was appellant's written judicial
confession that, at the time and place in question, he "did then and there contact and penetrate the
female sexual organ of [Q. M.], a child less than 14 years of age and not my spouse, with my sexual
organ."  Appellant urges that this confession does not support the conviction because it omits the
required culpable mental state.  See Tex. Pen. Code Ann. § 22.021(a)(1)(B). (1)
We believe that this cause is analogous to Ledesma v. State, 677 S.W.2d 529 (Tex.
Crim. App. 1984).  In that case, the defendants were convicted of failing to identify themselves to
a police officer after a trial on stipulated evidence.  Id. at 530.  The stipulation did not expressly state
that the defendants knew that the person questioning them was a police officer, and the question on
appeal was whether that fact could be inferred from the stipulation.  Id. at 530-31.  The court of
criminal appeals held that this element of the offense could be inferred from the stipulated facts.  Id.
at 531.
Similarly, we conclude that a rational trier of fact could infer from the judicial
confession that appellant intentionally or knowingly engaged in the conduct to which he confessed. 
Intent can be inferred from the acts of the accused.  Dues v. State, 634 S.W.2d 304, 305 (Tex. Crim.
App. 1982).  In a prosecution for sexual assault, evidence of a completed act of penetration will
support an inference that the act was intentional.  Caldwell v. State, 477 S.W.2d 877, 878 (Tex.
Crim. App. 1972); Koffel v. State, 710 S.W.2d 796, 801 (Tex. App.--Fort Worth 1986, no pet.). 
Appellant's judicial confession that he contacted and penetrated the complainant's sexual organ with
his sexual organ rationally supports the inference that he acted intentionally.

We conclude that article 1.15 was satisfied and that the evidence is legally sufficient
to sustain the conviction.  The judgment of conviction is affirmed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Affirmed
Filed:   August 4, 2006
Do Not Publish

1.        The indictment, to which appellant did not object, also failed to allege a culpable mental state. 
See Tex. Code Crim. Proc. Ann. art. 1.14(b) (West 2005).